Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 1 of 9 - Page ID#: 28




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON


 UNITED STATES OF AMERICA                                                     PLAINTIFF


 V.                                        AFFIDAVIT


 MIKHY FARRERA-BROCHEZ                                                      DEFENDANT

                                          *****
             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Chelsea Holliday, being duly sworn, depose and state that:

       1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

 and have been employed by the FBI since May 2018 . I am a federal law enforcement

 officer authorized to investigate violations of federal law, and to apply for and execute

 warrant s issued under the authority of the United States. I am currently assigned to

 the Louisville Division, Lexington Resident Agency. Before becoming a Special Agent,

 I was a Deputy Sheriff and investigative Agent for the Brevard County Sheriff's Office

 in Brevard County, Florida for 5 years. During that time, I investigated numerous

violations of state law, wrote and executed dozens of arrest and search warrants, and

testified in state court regarding criminal cases . I currently investigate various

federal crimes including identity theft.

       2.     My duties include the investigation of federal crimes that include

violations of Title 18, United States Code Section 1028, prohibiting fraud in connection with

identification documents.
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 2 of 9 - Page ID#: 29




        3.     I am a federal law enforcement officer as defined in Rule 41(a)(2)(C) of

 the Federal Rules of Criminal Procedure, and I am authorized by law conduct

 investigations and make arrests.

        4.     I make this affidavit based upon personal knowledge derived from my

 participation in this investigation and upon information communicated or reported

 to me during the investigation by other participants in the investigation.        This

 affidavit is intended to show only that there is sufficient probable cause to support

 the complaint for the requested arrest warrant. This affidavit does not set forth all

 of my knowledge about this matter.

        5.     This affidavit is being submitted in support of a criminal complaint. The

 investigation to date indicates that there is probable cause to believe that MIKHY

 FARRERA-BROCHEZ knowingly possessed with the intent to unlawfully transfer

 five or more identification documents, and knowingly transferred identification

 documents knowing that those documents were stolen, all in violation of 18 U.S.C §§

 1028(a)(2-3). The following facts support a finding of probable cause.


                                   PROBABLE CAUSE


        6.     In November, 2018, the Federal Bureau of Investigation (FBI)

 Lexington Resident Agency (RA) received a complaint via the FBI website, from

 Mikhy Farrera-Brochez (hereafter referred to as "Brochez"). Brochez alleged that his

 husband, Ler Teck Siang (hereafter referred to as "Siang") married him under false

 pretenses and conspired with the Government of Singapore to falsely imprison him.

 Brochez advised that he was forced to confess to crimes he did not commit and while

                                                  2
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 3 of 9 - Page ID#: 30




 he was imprisoned in Singapore from 2016 to 2018, he was raped and contracted HIV.

 Brochez's complaint also explained that Siang was somehow involved in a "severe

 data leak."


       7.      I contacted Brochez via phone and requested him to come in for an

 interview . On November 20, 2018, Brochez came to the FBI Lexington RA and Special

 Agent James Huggins and I conducted an in-person interview with him. Brochez

 reiterated the allegations from his complaint and advised that his husband, Siang,

 was part of a burglary in which unknown individuals entered Brochez's apartment in

 Singapore and stole a "database" containing medical and other identifying

 information of thousands of patients that belonged to Siang. Siang was a medical

 doctor and brought the information home to work on. Brochez believed that Siang

 was somehow involved in the burglary and theft of the information but could not

 explain how he knew that.


       8.      Brochez went on to accuse the Government of Singapore of kidnapping,

 lying, forging documents, falsely imprisoning him, impersonating police officers and

 allowing Brochez to be raped in prison. Brochez claims that he did not have HIV when

 he went to prison in Singapore but he contracted it there. Brochez was not able to

 offer either proof or witnesses to any of the allegations that he made. Agent Huggins

 and I advised him to contact me if he could provide proof. We explained to him that

 the FBI could not begin an investigation into a foreign government based solely on

 his word and that there were likely jurisdictional boundaries as well.



                                              3
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 4 of 9 - Page ID#: 31




        9.    In January 2019, Brochez began contacting the FBI Lexington RA and

 me again. He advised that he had important information and that he believed that

 the Government of Singapore was going to try to kidnap him again. Brochez refused

 to explain what he wanted from the FBI, appeared to be emotionally distressed and

 was erratic. Supervisory Special Resident Agent (SSRA) Tylor Hanna and I spoke

 with Brochez several times but were unable to understand what he was alleging and

 what he wanted from the FBI.


        10.   In February 2019, I learned from public reports that the Ministry of

 Health of the Government of Singapore had informed the Singaporean Parliament

 that Brochez had possession of a medical database maintained by the National Public

 Health Unit (NPHU) of Singapore. The database contains personal medical

 information including a list of over 14,000 persons who tested positive for HIV. The

 database also contains identifying information including names, addresses, personal

 identifying numbers, and contact information.


       11.    Brochez has personally reached out to several media outlets and

 revealed his possession of the NPHU database. I have reviewed a VICE News article

 published about Brochez, which includes quotes from him. In those quotes, Brochez

 admitted to sharing the database with Singaporean and American government

 officials and with the press. He also offered multiple times to show the database to

 reporters. According to VICE News, Brochez wants Singaporean aut horities to listen

 to him and is using the threat of publicly releasing the database as leverage. Brochez



                                              4
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 5 of 9 - Page ID#: 32




 texted a VICE News reporter asking "Will it hurt your story if I make some of the

 data public?" I have attached the article to this affidavit.


        12.   I have reviewed an email sent to several government officials from an

 email known to belong to Brochez, mbrochez@gmail.com, on January 22, 2019. 1 The

 email contained several allegations Brochez had previously made and a request to

 the Government of Singapore to investigate the crimes that were allegedly committed

 against him while he lived in Singapore. It also contained several links to documents

 stored on Google's Drive cloud platform, which Brochez explained were links to the

 medical database showing individuals in Singapore that were HIV positive.


        13.   From June 2018 through at least January 2019, while living in the

 Eastern District of Kentucky, Brochez emailed links to the medical database from his

 mbrochez@gmail.com address to several news outlets including Alvinology.com (an

 online lifestyle and news portal), Mothership (a Singaporean news blog), The Strait

 Times (a Singapore News Media entity), and CNN. He also posted the following

 statement on his Facebook: "I will continue releasing this evidence until the Lee

 regime stops the HIV Registry and releases my husband Dr. Ler Teck Siang from the

 unlawful imprisonment based on false charges."


       14.    In February 2019, I began calling Brochez but was unable to reach him

 via phone and his location was unknown. Brochez was living with his mother when




       1 Brochez's   mother confirmed that the email belongs to Brochez. See ,i 16 below.
                                                  5
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 6 of 9 - Page ID#: 33




  he returned from Singapore in 2018 but she had Brochez evicted from her property

  and charged with trespass.


        15.    On February 19, 2019, I was finally able to speak with Brochez on the

 phone . Brochez advised that he would "commit suicide" before he would turn over the

 database. He also advised me that he emailed the database to several officials to show

 them that he actually had it. He then explained to me that if I could convince the

 Government of Singapore to release his husband, Siang, he would turn over the

 database . But if the Singaporean Government did not release Siang, he would release

 the database to the public. I requested that Brochez cooperate and come into my office

 to speak with me . He told me that he believed I was trying to set him up to be arrested

 by the Government of Singapore and refused to come in and speak with me .


        16.    On February 21, 2019, I spoke with Brochez's mother, Teresa King

 (hereafter referred to as "King") over the phone. King advised that her son was

 mentally ill and she was extremely afraid of him. She also explained that sometime

 in January,    2019, Brochez emailed her a link from his Google account

 mbrochez@gmail.com, and the link led to the stolen medical database . Brochez also

 told King that the link led to the medical database and King immediately deleted the

 email from her inbox and her trash can because she did not want to be in possession

 of it. King also explained that Brochez admitted to her that he emailed links to the

 database to the "Supreme Court in Singapore" and Singaporean "diplomats."




                                               6
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 7 of 9 - Page ID#: 34




        17.   On February 21, 2019, I learned of a possible location for Brochez in

 Jackson, Kentucky. I requested the assistance of the Kentucky State Police (KSP)

 and they were able to locate and detain Brochez. Brochez was then transferred into

 the custody of the FBI. SSRA Hanna and I then read Brochez his Miranda rights and

 conducted an audio-recorded interview. During this interview, Brochez admitted to

 coming into possession of the database in Singapore and then bringing it into the

 United States. He also explained that he sent the database and parts of the database

 to numerous individuals including the Supreme Court of Singapore, several

 individuals within the Government of Singapore, and several media outlets. He

 admitted to sending the database because he wanted to "clear [his] name and to

 hopefully get [his] husband off these false charges."


        18.   There is sufficient evidence to believe that MIKHY FARRERA-

 BROCHEZ knowingly possessed five or more identification documents with the

 intent to transfer them. Additionally, there is sufficient evidence to believe that

 MIKHY FARRERA-BROCHEZ knowingly transferred an identification document

 knowing that it was stolen.


                                    CONCLUSION


        19.   Based upon the above information, there is probable cause to believe

 that MIKHY FARRERA-BROCHEZ knowingly possessed with the intent to

 unlawfully transfer five or more identification documents and knowingly transferred




                                               7
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 8 of 9 - Page ID#: 35




 identification documents knowing that those documents were stolen, all in violation

 of 18 U .S. C §§ 1028(a)(2- 3).

                                               Signed remotely per Rule 4.1.
                                               See Addendum.

                                         Chelsea Holliday, Special Agent
                                         Federal Bureau of Investigation




 Subscribed to and sworn before me this -2,-2.--> day of   ~of-1.,...,,.."' ..Y2019.




                                               HONORABLE MATTHEW A. STINNETT
                                               UNITED STATES MAGISTRATE J UDGE




                                               8
Case: 5:19-cr-00055-DCR-MAS Doc #: 1-1 Filed: 02/22/19 Page: 9 of 9 - Page ID#: 36




Rule 4.1 Addendum

Per Rule 41(d)(3) and Rule 4.1, the Cami processed the complaint remotely. The Court verified
the Affiant's identity (through Affiant self-identification and by personal knowledge), with
badge #     ~f (.) erJ..            . Affiant simply attested to the affidavit and application,
which the AUSA transmitted by remote electronic means (e-mail). The Court issued the original
complaint and transmitted same to the Applicant and the AUSA, by remote electronic means (e-
mail). The process complied with Rule 4.1.




Hon. Matthew A. Stinnett
United States Magistrate Judge



Date and Time: ~ /~/ ( ~         'f .• S"<(
